DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Election/Restrictions
This application contains claims directed to the following patentably distinct species of piercing features of an attachment mechanism:
A) The piercing feature comprises a housing that surrounds the tube with a bottom block that pushes the tube upwards making the tube from a wave shape, as shown in Figs. 3A-3B as in claims 5, 13, and 21.
B) The piercing feature comprises a guillotine mechanism including razor, a replacement tube section and a pair of internal needles, as shown in Figs. 4A-4B as in claims 6, 14, and 22.
C) The piercing feature comprises a machine that cuts out an existing tubes section and inserts a new tubing section at a desired location, as shown in Figs. 5 as in claims 7, 15, and 23.
D) The piercing feature comprises a movable piece that includes a component and a tube with a pair of male and female connectors at each end as in claims 8, 16, and 24.

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Prior art applicable to one species is likely not applicable to another thereby necessitating a search burden.
During a telephone conversation with Michael Crapenhoft on 04/27/2021, a provisional election was made without traverse to prosecute the species of Group A, claims 5, 13, and 21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-8, 14-16, and 22-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Status of Claims
This action is responsive to the communication filed 05/21/2019. Claims 1-5, 9-13, and 17-21 are pending. Claims 6-8, 14-16, 22-24 are withdrawn as non-elected claims.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/12/2019.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Priority
Applicant’s claim for the benefit of a prior-filed applications (PRO 62/683115) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
In Fig. 1, numeral “242” should apparently be --142-- (“a conventional pole support 142”, [0016]).

The drawings are objected to because numeral “209” for the right hand side connector 209 (see fig. 3A) reproduced below should be labeled without interference.  

    PNG
    media_image1.png
    434
    570
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4, 12, and 20 are objected to because of the following informalities:  
The terms “block” and “redirect” (claim 4, line 2; claim 12, lines 2-3; claim 20, line 2) should apparently read --blocks-- and --redirects--, respectively.   
Appropriate correction is required.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.


The abstract of the disclosure is objected to because a phrase of “disclosed is” should apparently be avoided as such a phrase can be implied.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “[A]n attachment mechanism to attach a component to a particular location on a tube” in claims 1 (lines 1-2), 9 (line 6); “the piercing feature pierces the tube to attach the component to the particular location on the tube” in claims 1 (lines 3-5), 9 (lines 7-8), 17 (lines 5-6).
Regarding the limitation “[A]n attachment mechanism to attach a component to a particular location on a tube,” attachment is a non-structure term as a modifier to a generic placeholder “mechanism”; furthermore, functional limitations of “attach a component to a particular location on a tube” are used, additional claim limitation “the piercing feature pierces the tube to attach the component to the particular location on the tube” does not provides a sufficient structure, material, or act to perform the entire claimed language of attaching the component to the particular location on the tube. Thus, it meets the 3 prongs test and involved 112 (f), despite of absence of “means”. Specification discloses “the piercing feature of the attachment mechanism 200 may comprise a housing 201 having a top block 204 and a bottom block 202. The top block 204 mounts component 161 and the pair of needles 210 and 212 connected to the component 161. The top block 204 of the housing 201 may be placed over and surround the top part of the tube 122 and the bottom block 204 of the housing 201 may be placed under and surround the bottom part of the tube 122. The top and bottom blocks 204, 202 may be pushed together such that the housing 201 surrounds the tube 122 and the pair of needles 210 and 212 are inserted into the orifices of the tubing 122 and block orifices of the tubing 122 on each side and redirect the flow of fluid into and out the component 161” (see at least [0034]-[0044] and Figs. 3A-5). Thus, specification disclosed a sufficient structure explicitly to perform the entire claimed function.
Regarding the limitation “the piercing feature pierces the tube to attach the component to the particular location on the tube,” piercing is a non-structure term as a modifier to a generic placeholder “feature”; furthermore, functional limitations of “attach the component to the particular location on a tube” are used, there is no additional claim limitation that provides a sufficient structure, material, or act to perform the entire claimed language of attaching the component to the particular location on the tube. Thus, it meets the 3 prongs test and involved 112 (f), despite of absence of “means”. Specification discloses “the piercing feature of the attachment mechanism 200 may comprise a housing 201 having a top block 204 and a bottom block 202. The top block 204 mounts component 161 and the pair of needles 210 and 212 connected to the component 161. The top block 204 of the housing 201 may be placed over and surround the top part of the tube 122 and the bottom block 204 of the housing 201 may be placed under and surround the bottom part of the tube 122. The top and bottom blocks 204, 202 may be pushed together such that the housing 201 surrounds the tube 122 and the pair of needles 210 and 212 are inserted into the orifices of the tubing 122 and block orifices of the tubing 122 on each side and redirect the flow of fluid into and out the component 161” (see at least [0034]-[0044] and Figs. 3A-5). Thus, specification disclosed a sufficient structure explicitly to perform the entire claimed function.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 12-13, 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Regarding claim 4, the limitation “the flow of fluid” (line 2) lacks antecedent basis because there is no prior recitation of the limitation in the claim. 
Claim 5 is rejected for failing to cure the deficiency from their respective parent claim by dependency.
Regarding claim 12, the limitations “the flow of fluid” (line 3) lacks antecedent basis because there is no prior recitation of the limitation in the claim. 
Claim 13 is rejected for failing to cure the deficiency from their respective parent claim by dependency.
Regarding claim 20, the limitations “the flow of fluid” (line 2) lacks antecedent basis because there is no prior recitation of the limitation in the claim. 
Claim 21 is rejected for failing to cure the deficiency from their respective parent claim by dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 9-13, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al. (US 20070179407 A1, hereinafter Gordon), in further view of Nishtala et al. (US 20090221933 A1; hereinafter Nishtala).
Regarding claim 1, Gordon discloses that an attachment mechanism to attach a component (sampling site 60, Fig. 1) to a particular location on a tube (conduit with a distal segment 22 and a proximal end 24, hereinafter 22-24) in a blood sampling-blood pressure monitoring system (sampling system 20), the attachment mechanism comprising a piercing feature (blunt cannula, [0067], line 4). However, Gordon suggests but does not explicitly teach that to attach a component 60 to a particular location on the tube 22-24 is selected by the user, and wherein the piercing feature pierces the tube 22-24 to attach the component 60 to the particular location on the tube 22-24 of the blood sampling-blood pressure monitoring system 20 by the user. Gordon suggests that the piercing feature pierces a septum of a Z-shaped flow passage that is fixed to the tube 22-24 to bypass a blood flow to be sampled at the distal segment 22 of the tube 22-24 proximal to the patient ([0067], lines 1-5).
	Nishtala is an analogous art and discloses an attachment mechanism to removably attach a component (housing 3301, Fig. 33A) to a tube of a urinary catheter system (see at least Abstract), the attachment mechanism comprising a piercing feature (Fig. 33B-33C), wherein the piercing feature pierces the tube ([0188], line 3, “device punctures a portion of the urinary catheter system to provide access to the lumen of the catheter system”) to attach the component to the particular location on the tube of the blood sampling pressure monitoring system selected by the user (as shown in Fig. 33A-33C and [0189], Nishtala teaches the housing 3301 includes a upper section and a lower section that is not fixed to a particular location on the tube, the user necessarily has to select a particular location on the tube to attach the housing). 
	Therefore, since Nishtala discloses that it is known to have a device can be clamped over the urinary catheter system (see at least Abstract and Figs. 33A-33C), wherein the device is removably attached to the tube of the urinary catheter and punctures a portion of the urinary catheter system without restricting to a manufactory location, which is an embodiment of the urinary catheter system ([0188], lines 1-2) without using an port (“e.g., the sampling port may comprise a pierceable split septum”, [0112], lines 13-14), it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Gordon comprising a piercing feature, wherein the piercing feature pierces the tube to attach the component to a particular location on the tube  selected by a user as taught by Nishtala. Since such modification would alternatively allow the user to removably attach the component to the tube at a location other than at the septum for accessing said tube.
	Regarding claim 2, the rejection of claim 1 is incorporated. Gordon further discloses that the attachment mechanism of claim 1, wherein the component 3301 includes a blood sampling site 60 ([0067], line 1; “sampling system 20 further comprises a fluid sampling site 60”).
Regarding claim 3, the rejection of claim 1 is incorporated. Gordon further discloses that the attachment mechanism of claim 1, wherein the component 3301 includes a blood sampling site 60 ([0067], line 1; “sampling system 20 further comprises a fluid sampling site 60”).
Regarding claim 4, the rejection of claim 3 is incorporated. Gordon as modified by Nishtala discloses an attachment mechanism, as described above in claim 3 that fails to explicitly teach an attachment mechanism wherein the piercing feature comprises a pair of needles that each fully block opposite orifices of the tube and redirect the flow of fluid from the tube. However, Nishtala further discloses that the attachment mechanism of claim 3, wherein the piercing feature comprises a pair of needles (puncture tubes 3330, 3330’, Fig. 33A-33C) that each fully block opposite orifices of the tube and redirect the flow of fluid from the tube ([0188], lines 2-6; “[T]his device punctures a portion of the urinary catheter system to provide access to the lumen of the catheter system to a fluid pathway that includes a valve so that urine drainage can be shut off in favor or adding additional fluid from a fluid infuser (and/or fluid source) and IAP measured”; Figs. 33A-33C).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Gordon to further include a pair of needle that fully block opposite orifices of the tube and redirect the flow of fluid from the tube as taught by Nishtala since such modification would provide a simple substitution of an alternative embodiment of an attachment mechanism (one using an puncturing needle into a septum ([0112] & Figs. 1A of Nishtala) for another (as shown in Fig. 33A-33C of Nishtala) of the attachment mechanism for attaching to the tube. Thus, such modification would alternatively allow the user to removably attach the component to the tube at a location other than at the septum for accessing said tube. 
Regarding claim 5, the rejection of claim 4 is incorporated. Gordon discloses an attachment mechanism, as described above in claim 4 that fails to explicitly teach an attachment mechanism wherein the piercing feature comprises a housing that surrounds the tube with a bottom block that pushes the tube upwards making the tube form a wave shape such that the pair of needles each fully insert into the orifices of the tube on opposite sides and block the orifices of the tube on each side and redirect the flow of fluid to the component. However, Nishtala further discloses that the attachment mechanism of claim 4, wherein the piercing feature comprises a housing (housing 3301) that surrounds the tube with a bottom block (a pinch valve 3350, 3350’) that pushes the tube upwards making the tube form a wave shape (as shown in Fig. 33C, pinch valve 3350, 3350’ can be swapped, so the triangle portion of the pinch valve 3350 could be located at the bottom of the tube without changing the function of the pinch valve) such that the pair of needles 3330, 3330’ each fully insert into the orifices (puncture tubes 3330, 3330’ are fully insert into the orifices of the tube, Fig. 33C) of the tube on opposite sides and block the orifices of the tube on each side and redirect the flow of fluid to the component. ([0118], lines 2-5; “[T]he housing includes at least two puncture tubes 3330, 3330' in fluid communication with the inner lumen of the fluid passageway 3305. The housing also includes a pinch valve 3350, 3350' that completely pinches off the drain tube, requiring that flow through the catheter system pass through the fluid passageway 3305 instead”; Figs. 33A-33C).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Gordon to further include the piercing feature comprises the housing that surrounds the tube with the bottom block that pushes the tube upwards making the tube form a wave shape such that the pair of needles each fully insert into the orifices of the tube on opposite sides and block the orifices of the tube on each side and redirect the flow of fluid to the component as taught by Nishtala. Since such modification would provide the housing comprising the piercing feature and locks around the tube, to secure the tube relative to the housing and prevent leakage ([0189], line 6). The bottom block would provide a support on the bottom of the tube, so the piercing needle can easily pierces the tube and block the flow within the tube to ensure redirecting the flow from the tube into the pair of needles. 

Regarding claim 9, Gordon discloses that a blood sampling-blood pressure monitoring system comprising (blood sampling system 20, Fig. 1): 
a tube (conduit with a distal segment 22 and a proximal end 24, hereinafter 22-24) connected to a patient (patient P) ([0064], lines 4-5; Fig.1); 
a blood pressure sensor (pressure transducer 38) coupled to the tube 22-24 to sense the patient's blood pressure ([0065], lines 1-2, “[T]he proximal segment 24 extends from the control valve 32 and terminates in a female luer connector 34 attached to a stopcock 36 of a pressure transducer 38”); 
a monitor to display the patient's blood pressure based upon an input from the blood pressure sensor 38 ([0066], lines 7-9, “[T]he pressure transducer 38 is thus placed in fluid communication with the arterial or venous system of the patient through the conduit line, and preferably includes a cable and plug 52 to connect to a suitable display monitor (not shown)”); 
and an attachment mechanism to attach a component (sampling site 60, Fig. 1) to a particular location (the location of sampling site 60) on the tube 22-24, the attachment mechanism including a piercing feature (blunt cannula, [0067], line 4). However, Gordon suggests but does not explicitly teach that the piercing feature pierces the tube 22-24 to attach the component 60 to the particular location on the tube 22-24 of the blood sampling-blood pressure monitoring system 20 by the user. Gordon suggests that the piercing feature pierces a septum of a Z-shaped flow passage that is fixed to the tube 22-24 to bypass a blood flow to be sampled at the distal segment 22 of the tube 22-24 proximal to the patient ([0067], lines 1-5).
	Nishtala is an analogous art and discloses an attachment mechanism to removably attach a component (housing 3301, Fig. 33A) to a tube of a urinary catheter system (see at least Abstract), the attachment mechanism comprising a piercing feature (Fig. 33B-33C), wherein the piercing feature pierces the tube ([0188], line 3, “device punctures a portion of the urinary catheter system to provide access to the lumen of the catheter system”) to attach the component to the particular location on the tube of the blood sampling pressure monitoring system selected by the user (as shown in Fig. 33A-33C and [0189], Nishtala teaches the housing 3301 includes a upper section and a lower section that is not fixed to a particular location on the tube, the user necessarily has to select a particular location on the tube to attach the housing).
	Therefore, since Nishtala discloses that it is known to have a device can be clamped over the urinary catheter system (see at least Abstract and Figs. 33A-33C), wherein the device is removably attached to the tube of the urinary catheter and punctures a portion of the urinary catheter system without restricting to a manufactory location, which is an embodiment of the urinary catheter system ([0188], lines 1-2) without using an port (“e.g., the sampling port may comprise a pierceable split septum”, [0112], lines 13-14), it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Gordon comprising a piercing feature, wherein the piercing feature pierces the tube to attach the component to a particular location on the tube selected by a user as taught by Nishtala. Since such modification would alternatively allow the user to removably attach the component to the tube at a location other than at the septum for accessing said tube.
	Regarding claim 10, the rejection of claim 9 is incorporated. Gordon further discloses that the blood sampling-blood pressure monitoring system 20 of claim 9, wherein the component includes a blood sampling site ([0067], line 1, “[T]he sampling system 20 further comprises a fluid sampling site 60”).
Regarding claim 11, the rejection of claim 9 is incorporated. Gordon further discloses that the blood sampling-blood pressure monitoring system 20 of claim 9, wherein the component includes a blood sampling site ([0067], line 1, “[T]he sampling system 20 further comprises a fluid sampling site 60”).	
Regarding claim 12, the rejection of claim 11 is incorporated. Gordon as modified by Nishtala discloses a blood sampling-blood pressure monitoring system 20, as described above in claim 11 that fails to explicitly teach the blood sampling-blood pressure monitoring system, wherein the piercing feature comprises a pair of needles that each fully block opposite orifices of the tube and redirect the flow of fluid from the tube. However, Nishtala further discloses that the piercing feature comprises a pair of needles (puncture tubes 3330, 3330’, Fig. 33A-33C) that each fully block opposite orifices of the tube and redirect the flow of fluid from the tube ([0188], lines 2-6; “[T]his device punctures a portion of the urinary catheter system to provide access to the lumen of the catheter system to a fluid pathway that includes a valve so that urine drainage can be shut off in favor or adding additional fluid from a fluid infuser (and/or fluid source) and IAP measured”; Figs. 33A-33C).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Gordon to further include a pair of needle that fully block opposite orifices of the tube and redirect the flow of fluid from the tube as taught by Nishtala since such modification would provide a simple substitution of an alternative embodiment of an attachment mechanism (one using an puncturing needle into a septum ([0112] & Figs. 1A of Nishtala) for another (as shown in Fig. 33A-33C of Nishtala) of the attachment mechanism for attaching to the tube. Thus, such modification would alternatively allow the user to removably attach the component to the tube at a location other than at the septum for accessing said tube.
Regarding claim 13, the rejection of claim 12 is incorporated. Gordon as modified by Nishtala discloses a blood sampling-blood pressure monitoring system 20, as described above in claim 12 that fails to explicitly teach the blood sampling-blood pressure monitoring system, wherein the piercing feature comprises a housing that surrounds the tube with a bottom block that pushes the tube upwards making the tube form a wave shape such that the pair of needles each fully insert into the orifices of the tube on opposite sides and block the orifices of the tube on each side and redirect the flow of fluid to the component. However, Nishtala further discloses that the blood sampling-blood pressure monitoring system of claim 12, wherein the piercing feature comprises a housing (housing 3301) that surrounds the tube with a bottom block (a pinch valve 3350, 3350’) that pushes the tube upwards making the tube form a wave shape (as shown in Fig. 33C, pinch valve 3350, 3350’ can be swapped, so the triangle portion of the pinch valve 3350 could be located at the bottom of the tube without changing the function of the pinch valve) such that the pair of needles 3330, 3330’ each fully insert into the orifices (puncture tubes 3330, 3330’ are fully insert into the orifices of the tube, Fig. 33C) of the tube on opposite sides and block the orifices of the tube on each side and redirect the flow of fluid to the component. ([0118], lines 2-5; “[T]he housing includes at least two puncture tubes 3330, 3330' in fluid communication with the inner lumen of the fluid passageway 3305. The housing also includes a pinch valve 3350, 3350' that completely pinches off the drain tube, requiring that flow through the catheter system pass through the fluid passageway 3305 instead”; Figs. 33A-33C).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Gordon to further include the piercing feature comprises the housing that surrounds the tube with the bottom block that pushes the tube upwards making the tube form a wave shape such that the pair of needles each fully insert into the orifices of the tube on opposite sides and block the orifices of the tube on each side and redirect the flow of fluid to the component as taught by Nishtala. Since such modification would provide the housing comprising the piercing feature and locks around the tube, to secure the tube relative to the housing and prevent leakage ([0189], line 6). The bottom block would provide a support on the bottom of the tube, so the piercing needle can easily pierces the tube and block the flow within the tube to ensure redirecting the flow from the tube into the pair of needles. 

Regarding claim 17, Gordon discloses that a method to attach a component (sampling site 60, Fig. 1) to a particular location on a tube (conduit with a distal segment 22 and a proximal end 24, hereinafter 22-24) in a blood sampling-blood pressure monitoring system (blood sampling system 20) by a user, the method comprising: 
attaching the component 60 at the particular location with an attachment mechanism, the attachment mechanism including a piercing feature (blunt cannula, [0067], line 4). However, Gordon suggests but does not explicitly teach that selecting the particular location on the tube 22-24 by the user, wherein the piercing feature pierces the tube 22-24 to attach the component 60 to the particular location on the tube 22-24 of the blood sampling-blood pressure monitoring system 20. Gordon suggests that the piercing feature pierces a septum of a Z-shaped flow passage that is fixed to the tube 22-24 to bypass a blood flow to be sampled at the distal segment 22 of the tube 22-24 proximal to the patient ([0067], lines 1-5).
	Nishtala is an analogous art and discloses method to attach a component (housing 3301, Fig. 33A) to a tube of a urinary catheter system (see at least Abstract & [0188]), the method comprising selecting the particular location on the tube by the user, attaching the component at the particular location with an attachment mechanism (as shown in Fig. 33A-33C and [0189], Nishtala teaches the housing 3301 includes a upper section and a lower section that is not fixed to a particular location on the tube, the user necessarily has to select a particular location on the tube to attach the housing), the attachment mechanism including a piercing feature (Fig. 33B-33C), wherein the piercing feature pierces the tube ([0188], line 3, “device punctures a portion of the urinary catheter system to provide access to the lumen of the catheter system”) to attach the component to the particular location on the tube of the blood sampling pressure monitoring system ([0189], lines 6-7).
	Therefore, since Nishtala discloses that it is known that a device can be clamped over a tube of an urinary catheter system (see at least Abstract and Figs. 33A-33C) to removably attach to the tube and puncture a portion of the tube at a selected location by a user, which is an embodiment of the urinary catheter system ([0188], lines 1-2) without using an port (“e.g., the sampling port may comprise a pierceable split septum”, [0112], lines 13-14), it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Gordon to further include the particular location is selected by a user, and the piercing feature pierces the tube at the selected location as taught by Nishtala. Since such modification would alternatively allow the user to removably attach the component to the tube at a selected location other than at the septum for accessing said tube.
 	Regarding claim 18, the rejection of claim 17 is incorporated. Gordon further discloses that the method of claim 17, wherein the component includes a blood sampling site 60 ([0067], line 1, “[T]he sampling system 20 further comprises a fluid sampling site 60”).
Regarding claim 19, the rejection of claim 17 is incorporated. Gordon further discloses that the method of claim 17, wherein the component includes a blood sampling site 60 ([0067], line 1, “[T]he sampling system 20 further comprises a fluid sampling site 60”).
Regarding claim 20, the rejection of claim 19 is incorporated. Gordon as modified by Nishtala discloses a method, as described above in claim 19 that fails to explicitly teach an attachment mechanism wherein the piercing feature comprises a pair of needles that each fully block opposite orifices of the tube and redirect the flow of fluid from the tube. However, Nishtala further discloses that the piercing feature comprises a pair of needles (puncture tubes 3330, 3330’, Fig. 33A-33C) that each fully block opposite orifices of the tube and redirect the flow of fluid from the tube ([0188], lines 2-6; “[T]his device punctures a portion of the urinary catheter system to provide access to the lumen of the catheter system to a fluid pathway that includes a valve so that urine drainage can be shut off in favor or adding additional fluid from a fluid infuser (and/or fluid source) and IAP measured”; Figs. 33A-33C).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Gordon to further include a pair of needle that fully block opposite orifices of the tube and redirect the flow of fluid from the tube as taught by Nishtala since such modification would provide a simple substitution of an alternative embodiment of an attachment mechanism (one using an puncturing needle into a septum ([0112] & Figs. 1A of Nishtala) for another (as shown in Fig. 33A-33C of Nishtala) of the attachment mechanism for attaching to the tube. Thus, such modification would alternatively allow the user to removably attach the component to the tube at a location other than at the septum for accessing said tube.
Regarding claim 21, the rejection of claim 20 is incorporated. Gordon as modified by Nishtala discloses a method, as described above in claim 20 that fails to explicitly teach the method wherein the piercing feature comprises a housing that surrounds the tube with a bottom block that pushes the tube upwards making the tube form a wave shape such that the pair of needles each fully insert into the orifices of the tube on opposite sides and block the orifices of the tube on each side and redirect the flow of fluid to the component. However, Nishtala further discloses that the method of claim 20, wherein the piercing feature comprises a housing (housing 3301) that surrounds the tube with a bottom block (a pinch valve 3350, 3350’) that pushes the tube upwards making the tube form a wave shape (as shown in Fig. 33C, pinch valve 3350, 3350’ can be swapped, so the triangle portion of the pinch valve 3350 could be located at the bottom of the tube without changing the function of the pinch valve) such that the pair of needles 3330, 3330’ each fully insert into the orifices (puncture tubes 3330, 3330’ are fully insert into the orifices of the tube, Fig. 33C) of the tube on opposite sides and block the orifices of the tube on each side and redirect the flow of fluid to the component. ([0118], lines 2-5; “[T]he housing includes at least two puncture tubes 3330, 3330' in fluid communication with the inner lumen of the fluid passageway 3305. The housing also includes a pinch valve 3350, 3350' that completely pinches off the drain tube, requiring that flow through the catheter system pass through the fluid passageway 3305 instead”; Figs. 33A-33C).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Gordon to further include the piercing feature comprises the housing that surrounds the tube with the bottom block that pushes the tube upwards making the tube form a wave shape such that the pair of needles each fully insert into the orifices of the tube on opposite sides and block the orifices of the tube on each side and redirect the flow of fluid to the component as taught by Nishtala. Since such modification would provide the housing comprising the piercing feature and locks around the tube, to secure the tube relative to the housing and prevent leakage ([0189], line 6). The bottom block would provide a support on the bottom of the tube, so the piercing needle can easily pierces the tube and block the flow within the tube to ensure redirecting the flow from the tube into the pair of needles.

Disclosure of Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kraus et al. (US 6193675 B1) discloses a fluid sampling apparatus for sampling fluid from a puncturable conduit. The apparatus including a housing, a puncturing portion comprising a needle, and a clamp, wherein the clamp is operative to the puncturable conduit that the needle puncturing the conduit for flow of fluid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUAN CAI ZOU whose telephone number is (571)272-2289.  The examiner can normally be reached on Mon-Fri 8:00 -17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 517-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.Z./Examiner, Art Unit 3791                                                                                                                                                                                                        





/RENE T TOWA/Primary Examiner, Art Unit 3791